DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., WO 2020256395, in view of Yamada et al., CN 106663808.
Regarding claim 1, Oh et al., teaches an anode active material for a lithium secondary battery (abstract; 0001), comprising: silicon formed at an inside of the pores of the carbon-based particle or on the surface of the carbon-based particle (0031), wherein silicon has an amorphous structure or a crystallite size of silicon (0038; 0045) measured by an X-ray diffraction (XRD) analysis (0039) is 7 nm or less (2nm-10nm) (3nm-6nm) (0079-0080; 0082).
Oh et al., does not teach :an amorphous carbon-based particle comprising pores formed in at least one of an inside of the particle and a surface of the particle, wherein a pore size of the carbon-based particle is 20 nm or less.
Yamada et al., teaches a non-aqueous secondary battery comprising carbon material (0004-0005); an amorphous carbon-based particle comprising pores (0069) formed in at least one of an inside of the particle and a surface of the particle (0069), wherein a pore size of the carbon-based particle is 20 nm or less (10 nm = 0.01 um)(0069; 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oh et al., with Yamada et al., and would have been motivated to insert the teachings of Yamada into the teachings of Oh et al., because Yamada teaches “an amorphous shape or with a crystallite size of about 3 to 6 nm, the density of the composite is increased to approach the theoretical density and the pores are greatly reduced, which is preferable. Through this, the density of the matrix is increased and the strength is strengthened to prevent cracking, thereby improving initial efficiency and cycle life. The silicon composite oxide for a negative electrode material of a secondary battery according to the present invention preferably has a silicon crystallite size of 2 to 10 nm. “ (0082-0083).d
Regarding claim 2, Oh et al., teaches wherein the crystallite size of silicon is measured by Equation 1: [Equation 1]  wherein, in Equation 1, L is the crystallite size (nm), alpha is an X-ray wavelength (nm), B is a full width at half maximum (rad) from a peak of a (111) plane of silicon, and 0 is a diffraction angle (rad) (0184-0187).
Regarding claim 4. (Original) The anode active maternal for a lithium secondary battery of claim 1, wherein the pore size of the carbon-based particle is less than 10 nm.
Yamada et al., teaches a non-aqueous secondary battery comprising carbon material. (0004-0005); wherein a pore size of the carbon-based particle is less than 10nm (10 nm = 0.01 um)(0069; 0078).
Regarding claim 6, Oh et al., teaches further comprising at least one of silicon oxide (SiOx, 0 <x<2)  formed on the surface of the carbon-based particle (0001; 0024; 0029; 0031).
Regarding claim 7, Oh et al., teaches wherein a crystallite size of silicon (0038; 0045) included in silicon oxide is 7 nm or less (3nm-6nm) (0079-0080; 0082).
Regarding claim 8, Oh et al., teaches wherein the crystallite size of silicon is 4 nm or less (3nm-4 nm) (0079-0080; 0082).
Regarding claim 9, Oh et al., teaches a lithium secondary battery (abstract; 0001), comprising: an anode comprising an anode active material for a lithium secondary battery (abstract; 0001) according to claim 1; and a cathode facing the anode (0039).
Regarding claim 10, Oh et al., teaches a method of forming an anode active material for a lithium secondary battery (abstract; 0001), comprising:  injecting a silicon-based compound gas to the carbon-based particle; and firing the carbon-based particle together with the silicon-based compound gas to deposit silicon at an inside of the pores of the carbon-based particle or on the surface of the carbon-based particle, wherein silicon has an amorphous structure or a crystallite size of silicon (0038; 0045)  measured by an X-ray diffraction (XRD) analysis (0195; 0199; 0203) is 7 nm or less (2nm-10nm) (3nm-6nm) (0079-0080; 0082).
Oh et al., does not teach preparing an amorphous carbon-based particle including pores that have a pore size of 20 nm or less.
Regarding claim 11, Oh et al., teaches wherein the firing is performed at a temperature less than 600 °C (0132).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727